Citation Nr: 1612107	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-41 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978, and from October 2004 to February 2006.  The Veteran served in Iraq and was awarded, among other decorations, the Army Achievement Medal, the National Defense Service Medal, and the Iraq Campaign Medal.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2016, the Veteran testified at a Board hearing.

The Veteran's original October 2009 substantive appeal included both the issue of entitlement to service connection for PTSD as well as the issue of entitlement to service connection for dental problems.  Following an August 2015 supplemental statement of the case, the Veteran submitted a second substantive appeal in October 2015.  On this appeal, the Veteran indicated that he wished to continue his appeal for PTSD; he did not mention his appeal regarding his dental claim.  

The RO interpreted the Veteran's October 2015 substantive appeal as an intention by the Veteran to withdraw his claim for service connection for dental problems.  The Board is not willing to do so.  Pursuant to case law, "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Board does not find that the Veteran's failure to indicate that he wished to continue this appeal rises to the level of explicit and unambiguous intention to withdraw the appeal.  Accordingly, the Board determines that this appeal remains active.  

That said, the only issue certified to the Board by the RO was the issue of entitlement to service connection for PTSD.  Though the appeal of the issue of entitlement to service connection for dental problems has been perfected, the Board will decline jurisdiction over this issue until it is certified to the Board.  Thus, if the Veteran wishes to withdraw this claim, he will have the chance to do so clearly and unambiguously.  If not, it will be the subject of a subsequent Board decision, if otherwise in order.

FINDING OF FACT

The Veteran has PTSD that is causally related to his wartime service in Iraq.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA treatment records show that the Veteran has been diagnosed with PTSD.  The current disability criterion is met.  

As noted above, the Veteran served in Iraq in 2005.  In a September 2008 letter, he described his experience there.  He described seeing a child struck by a convoy, and stated that afterward he was devastated and "cried uncontrollably."  At his February 2016 hearing, the Veteran reiterated this contention and further described traumatic incidents during his deployment.  Further, on his December 2005 post-deployment health assessment, the Veteran noted that he felt that he was "in great danger of being killed."  Considering all of the Veteran's statements, and in light of VA's requirements regarding hostile military or terrorist activity, the Board finds that there is credible evidence supporting the occurrence of in-service stressors.  

The final question is whether the Veteran's current diagnosis is related to his in-service stressors.  On this point, there are differing views.  In support of his claim are his VA treatment records.  In July 2007, a VA psychologist diagnosed the Veteran as suffering from PTSD related to his "exposure to war/combat."  In April 2009, a separate VA psychologist again diagnosed the Veteran as suffering from PTSD and again attributed the diagnosis to the Veteran's "exposure to war/combat."  

In contrast, two separate VA examinations concluded that the Veteran did not meet the full criteria for a PTSD diagnosis.  Those examinations, in December 2006 and July 2015, found that while the Veteran met the criteria for separate psychiatric diagnoses, he did not meet the full criteria for PTSD.  The July 2015 examiner further determined that his psychiatric disorders were due to his childhood trauma and not to his active service.  

However, there is no evidence of the Veteran's being diagnosed as suffering from a psychiatric disorder prior to his 2005 deployment to Iraq.  Records from prior to his deployment showed no evidence of any psychiatric disorder.  Following his return, however, on his December 2005 post-deployment health assessment, the Veteran endorsed symptoms of having "little interest or pleasure in doing things" and of "feeling down, depressed, or hopeless."  He also noted that he had times in the past month where he "felt numb or detached from others, activities or [his] surroundings."  Finally, the Veteran noted that he intended to seek counseling or care for his mental health.  Neither VA examiner addressed this evidence.  Thus, the Board finds the VA examiner's opinions of less probative value.  

Instead, the Board grants a greater probative value to the VA treatment records that show that the Veteran currently suffers from PTSD, and that this diagnosis is causally related to his experiences serving in Iraq.  This finding is consistent with the Veteran's contentions and the Veteran's report on his post-deployment survey.  Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD have been met, and service connection for this disability is warranted.   


ORDER

Service connection for PTSD is granted.



____________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


